Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims
The amendment filed on September 7, 2022 is acknowledged. Claims 3 and 11 have been canceled and new claims 21-22 have been added. Claims 1-2, 4-10, and 12-22 are under examination in the instant office action. 
Applicants' arguments, filed on September 7, 2022, have been fully considered but they are moot in view of a new ground of rejection, which is necessitated by the amendments (new claims and added limitations in claim 1 which result in new scope of the claim 1 and its dependent claims).  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/100743 (Hereafter, Bernard; cited in the IDS filed on 12/18/2020) in view of US 2009/0068255 (hereafter, Yu) and US 2015/0306017 (hereafter, Fanizza) as evidenced by U.S. Pat. No. 8,168,640.
Bernard teaches a sunscreen composition comprising at least one thermoplastic elastomer such as block copolymers comprising styrene and acrylate as monomers, at least one adhesive polymer (film forming polymers), at least one filler, at least one UV protection agent (e.g., organic sunscreen active) wherein the at least one filler may be chosen from hydrophobic silica aerogel particles and the aerogel sold under the name VM-2270®, also by the company Dow Corning, has an average particle size ranging from 5 to 15 microns  and SPF is at least 50 (abstract, [0020], [0067], [0068], [0072], and [00124]). Bernard further teaches that the composition further comprises solvent, water (carrier), and humectant (skin conditioning agent) ([0020] and [0093]).
Bernard teaches that the at least one thermoplastic elastomers are chosen from block copolymers comprising styrene and acrylate as vinyl monomers ([0021] and [0022]) and the at least one thermoplastic elastomer is present in the composition in an amount ranging from about 5% to about 25% by weight, relative to the total weight of the composition (claim 10).
Bernard teaches that the at least one filler may be present in a total amount ranging from about 0.5% to about 10%, or from about 1 % to about 6%, by weight, relative to the total weight of the composition ([0070]) and the at least one adhesive polymer may be present in the composition in an amount ranging from about 5% to about 20%, about 6% to about 18%, about 7% to about 16%, about 8% to about 15%, or about 9% to about 14%, by weight, relative to the weight of the composition ([0037]).
Bernard teaches that the at least one UV protection agent may be present in the composition in an amount ranging about 1 % to about 5%, about 1 % to about 4%, about 2% to about 4%, or about 2% to about 3% by weight, relative to the weight of the composition ([0092]).
Bernard teaches that the composition comprises water which may improve the properties of the film formed on the skin ([00112]). Bernard teaches that that the compositions may be in the form of a water in oil emulsion ([00113]).
Bernard specifically discloses an example: comprising 3% silica, 16.5% total film forming polymers (11% hydrogenated styrene/butadiene copolymer and 5.5% olefin/undecylenic acid copolymer), 3% sunscreen actives (1% butyl methoxydibenzoylmethane and 2% octocrylene), and isododecane (carrier), which has SPF of 54.31 (p46, Table 1, Ex. 1a). In the example, the weight ratio of total film forming polymers to silica is 16.5:3=5.5:1, which falls within the claimed ratio.   The example does not comprise oxybenzone and octinoxate as claimed in claim 10.
Bernard further teaches that the compositions may comprise at least one humectant or moisturizing agent (skin conditioning agent) which may improve the optical properties and feeling of the film formed on the skin by the composition, without negatively affecting the mechanical properties of the film and the at least one humectant may be present in the composition in an amount up to about 20%, such as up to about 15%, up to about 14%, up to about 13%, up to about 12%, up to about 11 %, up to about 10% ([00109] and [00111]).
Bernard does not specifically disclose a specific embodiment comprising styrene/acrylates copolymer as a film forming component and its percentage range recited in claim 1 as amended. 
However, Bernard teaches that the thermoplastic elastomers as film forming polymer are chosen from block copolymers comprising styrene and acrylate copolymer as vinyl monomers ([0021] and [0022]) and the at least one thermoplastic elastomer is present in the composition in an amount ranging from about 5% to about 25% by weight, relative to the total weight of the composition (claim 10). Also, Bernard specifically disclose an example comprising 16.5% total film forming polymers (11% hydrogenated styrene/butadiene copolymer and 5.5% olefin/undecylenic acid copolymer).  In addition, it was well-known in the art that styrene/ acrylate copolymer is a film forming polymer and can be interchangeably used with other film forming polymers including styrene/butadiene copolymer for sunscreen compositions as evidenced by Yu ([0128] and claim 66).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a known film forming polymer such as styrene/acrylate copolymer for the other film forming polymers such as styrene/butadiene copolymer disclosed in Bernard because Bernard teaches and suggests that any film forming copolymer comprising styrene and acrylate as monomers are useful for the sunscreen composition and Yu teaches that styrene/acrylate copolymer is a suitable film forming polymer for sunscreen composition along with styrene/butadiene copolymer. The skilled artisan could have substituted one film forming polymer for another because Yu teaches that both copolymers were known to be suitable film forming polymer for skin care composition. The person of ordinary skill in the art would have found it obvious to make the substitution because the skilled artisan would have predicted that styrene/acrylate copolymer would be safe and effective based on their suitability as film forming polymer in skin care composition.
While Bernard teaches that the compositions may be in the form of a water in oil emulsion ([00113]), Bernard does not specifically teach emulsifier, emulsion stabilizer, and their percentage ranges as recited in amended claim 1 and 12-14. Also, Bernard does not specifically teach chelating component such as EDTA and their percentage ranges recited in claims 16-17.
It was known in the art that emulsifiers, emulsion stabilizers and chelating agents such as EDTA are commonly added for sunscreen compositions in emulsion as evidenced by Fanizza. Fanizza teaches that emulsions will typically comprise an amount of emulsifier sufficient to stabilize the emulsion and the amount of emulsifier preferably will range from about 0.01 to about 10 wt %, based upon the total weight of the composition ([0038]). Also, Fanizza stated that suitable emulsifiers are listed in U.S. Pat. No. 8,168,640, which discloses alkoxylated carboxylic acid emulsifier such as glyceryl stearate (col 10, lines 17-23). In addition, Fanizza teaches that the composition further comprises chelating agent such as EDTA and emulsion stabilizer such as carbomer ([0040] and [0048]). The example disclosed in Fanizzza contains 0.2% EDTA and 0.25% Carbopol 940 (p7, Table 5). The ranges fall within claimed ranges. Fanizza discloses sunscreen compositions comprising an organic sunscreen active such as ethylhexyl-methoxycinnamate (OMC), homosalate, octyl salicylate, Avobenzone, or any combination thereof and silica particles (title, abstract and [0009]). Fanizza further teaches that the average particle size of silica ranges from about 5 to about 15 microns, especially about 12 microns and one suitable spherical silica particulate material is MSS-500W from Kobo Products ([0009]). Fanizza further teaches that the composition comprises one or more polymeric film formers and the film formers typically will comprise from about 0.01% to about 20% by weight of the composition, and more typically from about 0.5% to about 10% by weight of the composition ([0030] and [0034]). Fanizza discloses that the cosmetic compositions comprise a physiologically acceptable vehicle (carrier) including water, hydrophobic organic solvents, hydrophilic organic solvents, and oil ([0035] and [0039]).
Fanizza further teaches that the amount of organic sunscreen may be, collectively or individually, from about 0.5% to about 50%, more typically from about 1% to about 20%, and more typically still from about 2.5% to about 15% by weight of the total composition and the composition may comprise silica particles (e.g., spherical silica) in an amount from about 0.5% to about 20%, typically from about 1% to about 10%, or from about 1% to about 5%, or about 2.5% by weight of the total composition ([0009] and [0019]). The percentage ranges for sunscreen active and silica fall within the claimed ranges in claim 1 and 8. In addition, Fanizza discloses that these actives are typically present in an amount to provide a Sun Protection Factor (SPF) value of from 2 to about 50 or higher ([0004]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add additional components such as emulsifier, emulsion stabilizer, and chelating component such as EDTA in suitable amounts for the sunscreen composition of Bernado because those components were typically added to sunscreen compositions as evidenced by Fanizza. Especially, one of ordinary skill would have been motivated to add sufficient amounts of emulsifier and emulsion stabilizer for stabilizing sunscreen emulsion composition as taught by Fanizza.  Generally, it is prima facie obvious to select a known material for incorporation into a composition based on its recognized suitability for its intended use. See MPEP 2144.07. 
As to the range of the film forming polymer, Bernard and Fanizza teach overlapping range with the claimed range as stated above.  “A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379,1382-83 (Fed. Cir. 2003). See MPEP 2144.05 I. Overlap of Ranges. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). See MPEP 2144.05 IIA.
As to the SPF ranges in claims 20 and 22, Bernard teaches that the films formed by the compositions are effective "suncare films," in that they provide acceptable SPF to protect the skin from UV rays and/or protect the skin from damage caused by UV rays and SPF is at least 50, which encompasses higher than 50 ([00124]). Also, Bernard disclose that when inorganic sunfilter (inorganic sunscreen active) is additionally added, the composition has SPF of 330 (see ex.1b in Table 1) while when there is on organic sunfilter the composition has SPF of about 54 (ex. 1a in Table 1). Thus, the skilled artisan would have recognized that the SPF of a sunscreen composition is clearly a result effective parameter that would be optimize by adjusting type and/or amount of sunscreen actives. It would have been customary for one of ordinary skill to determine the optimal amount of sunscreen actives needed to achieve the desired SPF. In addition, the prior art teaches the range (50-330) overlapping the claimed range (110-120 or 100-120).  And in cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611